Citation Nr: 9912255	
Decision Date: 05/03/99    Archive Date: 05/12/99

DOCKET NO.  97-22 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a skin disability, 
including as a result of exposure to Agent Orange, and if so, 
whether the reopened claim should be granted.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel



INTRODUCTION

The veteran served on active duty from November 1967 to 
November 1969 and from December 1969 to August 1971.  This 
matter is before the Board of Veterans' Appeals (Board) on 
appeal from a rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Cleveland, Ohio. 


FINDINGS OF FACT

1.  A May 1987 Board decision denied entitlement to service 
connection for residuals of Agent Orange exposure, including 
a skin disability.

2.  In an unappealed December 1994 rating action, the RO 
determined that new and material evidence had not been 
submitted to reopen the veteran's claim for service 
connection for a skin disability.

2.  The evidence received since the December 1994 RO decision 
includes evidence which is not cumulative or duplicative of 
evidence previously of record and which must be considered in 
order to fairly decide the merits of the claim.


CONCLUSION OF LAW

New and material evidence to reopen the veteran's claim for 
service connection for a skin disability, including as a 
result of exposure to Agent Orange, has been presented, and 
the veteran's claim is reopened.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156 (1998).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he is entitled to service 
connection for a skin disability because it developed in 
service due to his service exposure to Agent Orange.  The 
Board denied entitlement to service connection for residuals 
of Agent Orange, including a skin disability, in a May 1987 
decision.  In an unappealed December 1994 rating decision, 
the RO determined that new and material evidence had not been 
received to reopen the veteran's claim for service connection 
for a skin disability.

The evidence of record in December 1994 included the 
veteran's service medical records, private medical records, 
various VA examination reports, VA medical records and lay 
evidence.  The evidence previously of record included no 
medical evidence of a nexus between the veteran's skin 
disability and service exposure to Agent Orange.

A previously denied claim will be reopened if new and 
material evidence is submitted in support thereof.  
38 U.S.C.A. § 5108.  "New and material evidence" means 
evidence not previously submitted to agency decisionmakers, 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with the 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a).  

The evidence received since the December 1994 rating decision 
includes an October 1996 record of the Central Ohio Skin and 
Cancer Clinic, which indicates that the veteran was found to 
have cystic acne, possibly related to Agent Orange exposure.  
Since this medical evidence indicates that the veteran 
currently has a skin disability which may be related to 
service, the Board finds that the new and material evidence 
has been submitted and the claim is reopened.



ORDER

Because new and material evidence has been submitted, 
reopening of the veteran's claim for service connection for a 
skin disability, including as a result of exposure to Agent 
Orange, is granted.


REMAND

Although the record includes the October 1996 private medical 
record indicating that the veteran's skin disability may be 
related to Agent Orange exposure, the basis for this opinion 
is not clear from the record.  The veteran has not been 
provided a VA examination for the purpose of determining the 
nature and etiology of any currently present skin disability.  
Moreover, additional records pertinent to the veteran's claim 
may be available.     

In view of the foregoing, the case is REMANDED to the RO for 
the following actions:

1.  The veteran should be requested to 
provide the names, addresses, and 
approximate dates of treatment for all 
health care providers, including VA, who 
treated or evaluated him between his 
periods of active duty or any time after 
his second period of service for any skin 
disorder.  After obtaining any necessary 
authorization, all health care providers 
identified should be asked for copies of 
the veteran's clinical records not 
currently on file.  The records requested 
should include records pertaining to 
treatment of the veteran between his 
periods of active duty at the Beckley, 
West Virginia VA Medical Center.  Any 
records obtained should be associated 
with the claims folder.

2.  The veteran should be requested to 
indicate whether any records pertinent to 
the issue on appeal are in the possession 
of the Social Security Administration 
(SSA).  If the veteran responds in the 
affirmative, the RO should take 
appropriate steps to obtain a copy of the 
records pertaining to the veteran's award 
of SSA disability benefits.

3.  After the above, the RO should 
arrange for a VA examination of the 
veteran by a dermatologist to determine 
the nature, extent, and etiology of any 
currently present skin disability.  The 
claims file, including a copy of this 
REMAND, must be made available to the 
examiner for proper review of the medical 
history.  The examiner should provide an 
opinion as to whether it is at least as 
likely as not that any skin disability 
found was manifested during service or is 
etiologically related to exposure to 
Agent Orange or to any other incident of 
service.  The rationale for all opinions 
expressed should be provided.

4.  Thereafter, the RO should undertake 
any other indicated development and then 
adjudicate on a de novo basis the 
reopened claim for service connection for 
a skin disability.

5.  If the benefit sought on appeal is 
not granted to the veteran's 
satisfaction, the RO should issue a 
supplemental statement of the case and 
provide the veteran and his 
representative with an opportunity to 
respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.


		
	SHANE A. DURKIN 
	Member, Board of Veterans' Appeals


 

